DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-11. 
IDS
Applicant’s IDS(s) submitted on 03/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment is necessary to resolve antecedent basis.
The application has been amended as follows: 
In claim 5 line 7, replace “a filter crystal” with --the filter crystal--.
Allowable Subject Matter
Claim(s) 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are ZHOU (CN 104778969 A) and XIE (CN 110288092 B).
ZHOU discloses a solid-state quantum storage device can store high dimensional quantum states, the device comprises the solid quantum storage unit, a pumping laser and a track angle momentum analyzing unit, a pump laser for generating a storage of a single photon, in solid state quantum storage device needed and pump light, a signal photon and a pumping light output to solid state quantum storage unit, a signal photon output to track angle momentum analyzing a solid quantum storage unit for receiving a use for a single photon from pump laser unit and the pumping light phase combination, and a single photon and momentum analyzing unit sending into a track by analyzing the track angle momentum analyzing unit used for a track angle momentum quantum state of single photon 
XIE discloses a long-life storage device of superconducting quantum bit and a storage method thereof. The invention uses three-dimensional ellipsoidal radio frequency superconducting film cavity with high quality factor; compared with the current rectangular cavity, it has large advantages: the quality factor is 1010; and coupling the superconducting quantum bit with the superconducting cavity; the annealing time of the superconducting quantum bit is improved to the order of hundred milliseconds to seconds, so as to realize the operation of the quantum bit, measuring and quantum storage sweeping obstacle; The invention is good for obtaining long service life of the superconducting quantum bit, for quantum computing, quantum storage, quantum information and quantum communication and other aspects have important meaning; The invention firstly applies the three-dimensional ellipsoidal radio frequency superconducting film cavity in the superconducting quantum calculation; the mature superconducting cavity technology is combined with the new superconducting quantum calculation; the superconducting quantum calculation is pushed forwards for one step.
 
Re: Independent Claim 1 (and dependent claim(s) 2-11), there is no teaching or suggestion in the prior art of record to provide:
A quantum storage device, comprising: a sample cryostat
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov